Citation Nr: 0027575	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-08 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran, who had active service from October 1961 to 
August 1962, died in July 1998.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which denied entitlement to service 
connection for the cause of the veteran's death.  The record 
reflects that these ratings decisions followed the 
appellant's application for burial benefits.

A review of the evidence of record reveals that, in her May 
1999 VA Form 9, Appeal to the Board, the appellant apparently 
raised the issue of entitlement to Disability and Indemnity 
Compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1151.  Furthermore, in the July 2000 Informal 
Hearing Presentation, the appellant's representative raised 
the issue of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318.  These two issues have not been 
adjudicated by the RO.  The Board finds that neither issue is 
inextricably intertwined with the issue on appeal.  Both of 
these issues are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal has been obtained by the RO.

2.  The official death certificate shows that the veteran 
died in July 1998 at the age of 60.  The immediate cause of 
death was cardiac failure due to, or as a consequence of, 
respiratory failure due to, or as a consequence of 
thoracoabdominal aortic aneurysm.  No other significant 
conditions were listed as contributing to the cause of death 
but not resulting in the underlying cause.  An autopsy was 
performed.

3.  At the time of the veteran's death he was service-
connected for the residuals of a fractured occipital bone 
with intracranial injury, including dementia, evaluated as 
100 percent disabling. 

4.  There is no competent medical evidence which establishes 
a relationship between the cause of the veteran's death and 
his period of military service or his service connected 
disability.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well-grounded; that is, that the claim is 
plausible.  If she has not, her appeal fails as to that 
claim, and VA is under no duty to assist her in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Case law provides that, 
although a claim need not be conclusive to be well grounded, 
it must be accompanied by evidence.  A claimant must submit 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Dixon v. Derwinski, 3 
Vet. App. 261, 262 (1992).  

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred during service.  Moreover, where 
the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  Id.  
Thus, the appellant cannot meet her initial burden of proof 
for purposes of determining that her claim is well grounded 
by relying on her own opinion, or her representative's 
opinion, as to medical matters.

In order for a claim to be well-grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), cert. denied, 524 U.S. 940 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  Further, in 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Id.  
While the appellant is competent to describe symptoms 
associated with veteran's disabilities, a diagnosis and an 
analysis of the etiology regarding such complaints requires 
competent medical evidence and cannot be evidenced by the 
veteran's lay testimony.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

At the time of the veteran's death he was service-connected 
for the residuals of a fractured occipital bone with 
intracranial injury, including dementia, evaluated as 100 
percent disabling.  The 100 percent evaluation was effective 
as of August 1990.

The official death certificate shows that the veteran died in 
July 1998 at the age of 60.  The immediate cause of death 
(fatal disease or condition causing death) was cardiac 
failure due to, or as a consequence of, respiratory failure 
due to, or as a consequence of thoracoabdominal aortic 
aneurysm.  No other significant conditions were listed as 
contributing to the cause of death but not resulting in the 
underlying cause.  

An autopsy was performed at a VA medical center.  The August 
1998 autopsy report includes a case interpretation, which 
indicates that the veteran suffered from chronic obstructive 
pulmonary disease and hypertension and was admitted for 
repair of a thoracoabdominal aortic aneurysm.  
Postoperatively, he developed respiratory and hemodynamic 
compromise, as well as a nosocomial pneumonia that became 
fulminant.  Life support was withdrawn at the request of his 
family.

The veteran's death and the disability listed as its cause 
satisfy the first element of a well-grounded claim, as listed 
above.  The Court has specified that where the claim at issue 
is service connection for the cause of death, the first 
element--competent medical evidence of a current disability--
will always be met, as the current disability is by 
definition the condition that caused the veteran's death.  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).

The appellant argues that the veteran's service-connected 
disability contributed to his death.  The appellant testified 
at her July 1999 personal hearing at the RO that no physician 
had told her that the veteran's service-connected head injury 
residuals had contributed to the veteran's death.  See 
Hearing Transcript p. 1.

A review of the service medical records reveals no treatment 
or diagnosis referable to a thoracoabdominal aortic aneurysm.  
There is no evidence of record that the veteran sought any 
treatment for any aneurysm within one year of service or that 
any thoracoabdominal aortic aneurysm was diagnosed within one 
year of service.  The first evidence of record indicating 
that the appellant had been diagnosed with a thoracoabdominal 
aortic aneurysm is dated in October 1997.  At that time the 
veteran submitted a written statement in which he stated that 
he had been diagnosed with an aortic aneurysm.

To summarize, the service medical records reflect no 
definitive finding diagnostic of thoracoabdominal aortic 
aneurysm, respiratory compromise or nosocomial pneumonia.  
Additionally, these disorders were not diagnosed until many 
years after service.  The appellant has not submitted any 
competent medical evidence nor is there any competent medical 
evidence of record, which relates the thoracoabdominal aortic 
aneurysm, respiratory compromise or nosocomial pneumonia to 
the veteran's service or the veteran's service connected 
disability.  Likewise there is no competent medical evidence 
of record that demonstrates that the veteran's service 
connected disability was involved in, contributed to, or 
hastened the veteran's death.  

The death certificate, which is not refuted by any medical 
evidence of record, reflects that the cause of the veteran's 
death was cardiac and respiratory failure resulting from a 
thoracoabdominal aortic aneurysm, with no reference to the 
veteran's head injury residuals disability being involved in 
his death.  In addition, the autopsy report indicates that 
the veteran's death was a result of complications, including 
respiratory and hemodynamic compromise and fulminant 
Pseudomonas pneumonia suffered after the thoracoabdominal 
aneurysm repair, with no mention of the residuals of head 
injury disability.  There is no competent medical evidence of 
record that establishes any etiologic connection between the 
veteran's service-connected disability and the development of 
any thoracoabdominal aneurysm or any cardiac, respiratory or 
cardiopulmonary condition.  The Board finds that there is no 
interpretation or construction of the medical evidence of 
record which establishes or suggests that any cardiopulmonary 
disease was incurred in, or aggravated by, active service or 
that his service-connected head injury disability caused or 
contributed substantially or materially to cause the 
veteran's death and such is needed to warrant service 
connection for the cause of the veteran's death.  38 C.F.R. 
§ 3.312.

Because the appellant has not submitted any medical evidence 
supportive of her claim that the veteran's death was related 
to his service or his service-connected disability, it is 
concluded that she has failed in her duty to submit 
"evidence" which would "justify a belief by a fair and 
impartial individual," that her claim is plausible.  See 
Tirpak, 2 Vet. App. at 611.  As previously noted, the Court 
has held that lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See also 
Barfield v. Brown, 5 Vet. App. 8, 9 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran was not 
service-connected for the underlying cause of his death, 
cardiac and respiratory failure resulting from a 
thoracoabdominal aortic aneurysm, and the appellant has 
failed to submit any competent credible evidence linking 
either any incident of service or the veteran's service-
connected disability to the cause or production of his death.  
Since there is no competent, credible evidence of medical 
causality or contribution, the claim is not well grounded.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Grivois v. Brown, 6 
Vet. App. 136 (1994).

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a), VA has a 
duty under 38 U.S.C.A. § 5103(a) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995); see also Epps v. Brown, 9 Vet. App. 341 (1996).  
In the present case, the Board finds that this procedural 
consideration has been satisfied.  In particular, the Board 
notes that the statement of the case and the supplemental 
statement of the case issued in conjunction with this appeal 
advise the appellant that evidence fails to show that the 
cause of the veteran's death was related to his military 
service, and that there is no evidence of any relationship 
between the veteran's death from status post thoracoabdominal 
aneurysm repair with fulminant Pseudomonas pneumonia and 
respiratory compromise and his service connected disability.  
Moreover, unlike the situation in Robinette, supra, the 
appellant has not put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could make her claim well grounded.

Since the appellant has failed to present competent medical 
or historical evidence that her claim that the veteran's 
death was caused by his service-connected disabilities is 
plausible, that is, she has failed to present medical 
evidence that links any pulmonary or cardiovascular disease 
to service or a service-connected disability, the claim for 
service connection for the cause of the veteran's death must 
be denied as not well-grounded.  Dean v. Brown, 8 Vet. App. 
449 (1995).


ORDER

A well-grounded claim for entitlement to service connection 
for the cause of the veteran's death not having been 
submitted, the claim is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

